Title: To Benjamin Franklin from the Baron de Bessel and Other Commission Seekers, 6 July 1779
From: Bessel, Frederick Guillaume, baron de
To: Franklin, Benjamin


Of the ten people who applied for commissions in the Continental Army between July 1 and October 31, 1779, four were German, three were French, two were English, and one was a Frenchman who had passed into German service. While paying lip service to America’s struggle for freedom, most claim candidly that personal advancement is their motivation. Baron de Bessel, for instance, whose letter is published below, stresses that at age forty-five he is at a dead end.
Writing from Watrouville near Verdun on July 13, the baron de Sabardin explains that he has served the King of France for twenty-six years but is now in an inactive post (lieutenant des maréchaux de France). Once in America, he will accept no rank lower than that of lieutenant-colonel and wishes to know what salary it entails.
Theodore Gursch strikes roughly the same note on July 21. After active duty as an adjutant with Hungarian troops in the service of the King of Prussia, he had been placed in the tobacco administration in Silesia where frustration drove him to illness and resignation. In good health once again, he is unable to locate an acceptable military position and has come to Paris to visit Franklin in order to discuss his case. His reading of Richard Price and others has convinced him of the justice of the American cause.
Pigault de Beÿmont, a young man of twenty-three, demonstrates his mastery of English by writing in that language on August 7, from Calais. He is vague about his curriculum: his family is one of “some fortune and consideration”; he has had a few years of military employ as lieutenant des maréchaux de France, but hints at personal misfortunes that will require his absence for a few years. Would Franklin give him a letter of recommendation to Congress, stressing the military career of his brother and two of his uncles?
Admitting that he is animated by a very valid reason, an effort to “faire ma fortune par Vôtre gracieuse assistance,” J.C. de Berger, a Saxon, explains that his future obviously lies with the American army where he wants “un avancement avantageux.” His letter of August 10, from Münster in Westphalia, is accompanied by one he desires Franklin to forward to General Washington. He is a veteran of sixteen years in the army of Hanover. His cousin, a well-built young man with an understanding of mathematics, whose career is too slow to satisfy him, would also like to fight in America. He signs himself Capitaine de Sa Majesté Britannique. Believing that his letter has not reached Franklin, he writes again along the same lines on November 2.
Another baron, named de Heimenthal, addresses his plea, on September 20, from Valença-do-Minho in Portugal. He has been in the military since the age of twelve, first in the service of Württemberg and later in that of Portugal where his rank (first lieutenant of artillery) has remained the same since 1765. He wishes Franklin to grant him the rank of major and the command of a small artillery corps about which he goes into great detail, specifying that he demands the right to appoint officers and men, and have no commanding officer above him. In a postscript in English, he states that he has some knowledge of that language. Heimenthal’s letter is accompanied by a three-page-long recommendation, quite warm, written in English by an anonymous person visiting Portugal who reveals only that “I am one of your friends of your club at Old Slaughters & the Swan which you will know we have since endeavour’d to keep up at different places, with a warm and respectful remembrance of you.” The writer points out that there are excellent officers to be found in Portugal, assembled by Count La Lippe and now disgusted by the government or in fear of religious persecution. “Your country is now become the proper azylum of persecuted merit.” Of all these officers, Heimenthal is, in his view and that of distinguished officers, the best qualified.
On September 25 from Erlangen in Bayreuth, a former French captain, a Protestant whose name at birth was de Rot, but who now signs himself de Flachenfeld, explains that he is a victim of the reforms of the comte de St. Germain. He tried to salvage his career by moving to Germany but arrived unfortunately just as Prussia had concluded peace with Austria. He is now totally indigent, Franklin his only hope. What port should he head for?
A different voice in the chorus is that of Escudier fils who, on September 5, writes from Toulon to say that he is not of aristocratic descent, hence excluded by birth from serving his King. But he will not despair. What nature has refused, Franklin’s clemency will grant him: the right to fight his master’s enemies.
The letter sent from Ostend on October 18 is written in English by Richard Booth and John Brevitt. It explains that their parents’ over tenderness kept them from the military line of life to which they aspired. Both “Articled to an Attorney of Eminence in London,” they chafe at their inactive condition and are seized with a growing admiration for the “ever glorious American States.” The spirit of their countrymen seems to them degenerate and they would gladly change “Dulce et decorum est pro patria mori” to “Dulce et decorum est pro libertate mori.” Their project, for which they need Franklin’s help, is to be appointed officers in the “Land Service of the American States.” They are setting off for Paris on the following Wednesday in order to present their case.
There is no indication that Franklin answered any of the above.
 
Monsieur!
Hannovre ce 6m. Juilliet 1779
Parvenu â l’age de 45 Ans, apres avoir Servi Sa Majesté le Roi de Prusse l’espace de 30. ans et pendant l’avant dernière guerre en qualité de Major de Brigade et d’aide de Camp, et après avoir eu pendent 13 ans une Compagnie, des injustices et des affaires de famille m’ont forcé à donner ma demission que j’ai obtenu comme le prouve l’agrément du Roi ecrit de sa main ainsi que plusieurs lettres de sa part, Je me suis retiré à Hannovre où A. S. A. S. Msgr. le Duc de Mecklenbourg Streelitz m’a nommé Major de ses gardes pour en cas de guerre m’attacher en qualité d’aide de Camp general, à la personne du Prince Erneste son frere Lieutenant General des troupes Electorales d’Hannovre, mais il etoit stipulé que je chercherois fortune ailleurs en cas que la guerre n’eut point lieu.
Le service a été dés ma plus tendre jeunesse mon premier point de vue, et je m’y suis livré avec un zéle analogue à mon caractère, Comme Vôtre Excellence pourra en juger par les deux ouvrages que j’ai mis au jour relativement à ma profession et à l’experience que j’ai aquise. Il me reste encore un grand nombre d’exemplaires de ces ouvrages et Votre Excellence me rendroit un service des plus signalés de vouloir bien disposer de quelques uns.
Je suplie Vòtre Excellence de daigner faire des representations en ma faveur au congrès et au General de Wassingthon pour un placement convenable je suis bien persuadé que votre credit seul peut m’ouvrir une voie sure à mon avancement et J’ose Vous assurer d’avance que je ne dementirai jamais la bonne opinion que Vous pourrez donner de moi. Si j’avois le bonheur d’ètre agréé je prendrois des mesures pour pouvoir me présenter à Votre Excellence et recevoir ses ordres ulterieurs, que j’exécuterai avec tout le zele possible pour me rendre digne de plus en plus de ses bontés. J’attens cette grace de la bonté qui Vous caracterise, et suis dans les sentimens du plus profond respect. Monsieur! de Votre Excellence le plus humble, et obeissant Serviteur
Frederic GuillaumeBaron DE Bessel

En suposant que Son Excellence daignera me faire repondre, j’ose la suplier d’adresser la lettre à Mr. Lefmann Isaac Hanau et Compe. à Francfort sur le main pour la faire passer à A. Ms. de Bessel, Major des Gardes de S. A. S. Mgr. le Duc de Mecklenbourg Streelitz à Hannovre

 
Notation: Bersel Baron de 6. Juillet
